Title: To Thomas Jefferson from Andrew Ellicott, 19 December 1803
From: Ellicott, Andrew
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Lancaster December 19th. 1803.
                  
                  A few days ago I received a letter from Mr. Livingston our Minister at Paris, which contains some ideas that are new to me. If he has not written to you on the same subject, I presume the extract which is enclosed will afford you some amusement.—The fall of stones from the sky, as Mr. Livingston expresses it, is at war with my theory of the falling stars, as they are termed, to which subject I have lately been paying some attention. 
                  In my journal which is published, I have given a new theory of the gulf stream, the principles of which I should be glad to see discussed.—This part of the work cannot be considered as political, the public has nevertheless been informed by the republican printer of this borough, that the whole is an attack upon you! If this is the case, it certainly was not intended.—Truth has ever been my object, and I trust no circumstance will ever make me change it for a less valuable one. 
                  I have the honour to be with great esteem your friend and Hbl. Serv.
                  
                     Andw. Ellicott
                  
               